Case: 12-7089    Document: 23    Page: 1   Filed: 09/25/2012




          NOTE: This order is nonprecedential.


  mlniteb ~tate5 <!Court of ~peaI5
       for toe jfeberaI <!Circuit

                 ARNOLD J. PARKS,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7089


   Appeal from the United States Court of Appeals for
Veterans Claims in 10-2197, Judge Robert N. Davis.


                     ON MOTION


                       ORDER
    The Secretary of Veterans Affairs ("Secretary") moves
unopposed for a 14-day extension of time, until September
28, 2012, to file his response brief.
   Upon consideration thereof,
   IT Is ORDERED THAT:
Case: 12-7089       Document: 23   Page: 2      Filed: 09/25/2012




ARNOLD PARKS v. SHINSEKI                                          2

    The motion is granted. The Secretary's response brief
is due no later than September 28, 2012. No further
extensions should be anticipated.
                                    FOR THE COURT


      SEP 25 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Doris Hines, Esq.
    Martin F. Hockey, Jr., Esq.
                                                       FILED
s27                                          u.s.THE FEDERAL CIRCUITFOR
                                                  COURT OF APP£ALS

                                                  SEP 25 ZOl~
                                                      JAN HORBALY
                                                         CLERK